Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-11-1996

Judd v. Wolfe
Precedential or Non-Precedential:

Docket 95-5141




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Judd v. Wolfe" (1996). 1996 Decisions. Paper 213.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/213


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                                    ___________

                             No. 95-5141
                             ___________

          SUSAN JUDD,

                                  Appellant

                           vs.

         LAWRENCE WOLFE

                           SUSAN JUDD,

                                  Debtor
                             ___________

          Appeal from the United States District Court
                 for the District of New Jersey
                   (D.C. Civ. No. 94-cv-05574)
                           ___________

                              Argued
                         January 25, 1996
     Before:   STAPLETON, MANSMANN and LEWIS, Circuit Judges.

                        (Filed March 11, 1996)
                             ___________

Joseph M. Pinto, Esquire (ARGUED)
Joseph F. Polino, P.C.
Moorestown Times Square
720 East Main Street
Suite 1C
Moorestown, NJ    08057

  COUNSEL FOR APPELLANT

George H. Hulse, Esquire (ARGUED)
Hulse & Germano
406 High Street
P.O. Box H
Burlington, NJ 08016

  COUNSEL FOR APPELLEE
                             ___________

                         OPINION OF THE COURT


                                  1
__________




    2
MANSMANN,    Circuit Judge.



             Debtor Susan Judd appeals from a decision of the

district court, affirming the bankruptcy court's denial of her

motion to reopen her bankruptcy case pursuant to 11 U.S.C.

§350(b).     Judd sought to reopen her no-asset Chapter 7 bankruptcy

case for the sole purpose of amending her schedules to add a

creditor whose name had been omitted.

             We are confronted with a question of first impression

for us:     if a debtor, in a Chapter 7, no-asset, no-bar date

bankruptcy proceeding fails to list a claim on its schedule of

creditors and the bankruptcy case is closed, is the debt

nonetheless discharged pursuant to 11 U.S.C. §§ 727(b) and

523(a)(3), or must the debtor move the bankruptcy court, pursuant

to 11 U.S.C. § 350(b), for an order reopening the closed

proceeding to add the omitted creditor for the purpose of

discharging the claim?

             We hold that in a no-asset, no-bar date case,

dischargeability is unaffected by scheduling.     After a case is

closed, the debt in question was either discharged or excepted

from discharge based on sections 523 and 727(b).     Therefore, the

filing of a motion to reopen is not necessary to discharge the

debt if the statutory exceptions to discharge do not apply.




                                  3
                                  I.0

             Susan Judd and Lawrence Wolfe were married on December

27, 1985.    They separated on January 15, 1990 and subsequently

were divorced on April 26, 1991.

             After the parties separated, Judd remained in the

marital home.     On December 24, 1990, pursuant to Article 2,

Paragraph 2.2 of the Property Settlement Agreement incorporated

into their Final Judgment of Divorce, Wolfe executed a quitclaim

deed which conveyed the marital home at 127 E. 7th Street,

Burlington, New Jersey, to Judd.        Judd agreed to assume

responsibility to pay the outstanding mortgage and to indemnify

Wolfe in the event that he had to make any payments on the

mortgage.0    Judd continued to pay the monthly mortgage payments

on the home until February, 1993.        On February 22, 1993,

financial circumstances caused Judd to file a Chapter 7 petition

in bankruptcy.     Judd's Chapter 7 petition listed the home at 127

E. 7th Street as an asset on Schedule "A" of the petition, with a

fair market value of $93,000.00, subject to a secured claim of

$92,014.75.     The first mortgagee on the property, Mortgage Access

Corporation, was listed under Schedule "D" of Judd's petition as

0
          We recite the facts as Judd alleges them. It should be
  understood, therefore, that our recitation does not constitute
                             findings.
0
          Prior to the marriage, the marital home was owned by
Judd. Judd obtained the property through equitable distribution
in a prior divorce proceeding.

          In December, 1989, Judd conveyed an equal interest in
the marital home to Wolfe. Upon this conveyance, the parties
refinanced the existing first mortgage, borrowing additional
money to consolidate debts and make home improvements. The
parties executed a note and a mortgage.

                                  4
a secured creditor with a claim of $92,014.75.   Due to the fact

that Wolfe was also obligated on the mortgage, this debt --listed

as a home mortgage -- was listed as a joint debt on Schedule "D"

of Judd's petition.   Although her attorney listed the debt as a

joint debt on Schedule "D" of the bankruptcy petition, he did not

list Wolfe as a creditor or co-debtor. Because she had no other

assets available for distribution to her creditors in bankruptcy,

no bar date was set by the court establishing a deadline for

creditors to file proofs of claim.

           On February 25, 1993, after reviewing Judd's Chapter 7

petition, the Bankruptcy Court Clerk, in accordance with the

applicable rules, notified the creditors listed in Judd's

schedules of the date set for the meeting of creditors and the

last day for the filing of complaints to determine the

dischargeability of debts pursuant to 11 U.S.C. § 523(c).     In

accordance with Bankruptcy Rule 2002(e), no deadline for filing

claims was set; rather, creditors were notified that it was

unnecessary to file claims as there were no assets to distribute.

However, in accordance with Bankruptcy Rule 4007(c), a deadline

for filing complaints pursuant to 11 U.S.C. § 523(c) to determine

the dischargeability of certain debts was set.   This deadline of

May 25, 1993, passed without any complaints being filed.    On

April 29, 1993 the trustee abandoned his interest in the marital

home.   On July 14, 1993, Judd received a Discharge in Bankruptcy.

On July 16, 1993, Judd's case was closed.

           In March, 1994, after Judd's bankruptcy case was

closed, the first mortgagee, Mortgage Access Corporation, filed a


                                5
complaint in foreclosure listing both Judd and Wolfe as

defendants.   Subsequently, Wolfe sought indemnification from Judd

pursuant to their property settlement.0   Accordingly, on August

15, 1994, Judd filed a motion to reopen her Chapter 7 proceedings

so that she could list Wolfe as a creditor and discharge her

obligation to him.   In his August 31, 1994, opposition, Wolfe

alleged that he learned for the first time in July, 1994, that

Judd had filed for bankruptcy, that she had not paid the mortgage

for over one and one-half years, and that a complaint in

foreclosure had been filed.   According to Wolfe, despite the

facts that Judd lives within a couple of miles of him, knows

where he lives, has been to his home, knows where he works and

knows his phone number, she never communicated anything to him

regarding either her failure to make mortgage payments since

January 1993 or the filing of the foreclosure suit.0


0




          In July 1994, Wolfe filed a motion to enforce his
rights under the Judgment of Divorce and Property Settlement
Agreement in the Superior Court of New Jersey, Chancery Division,
Burlington County. Wolfe asked the court to: (1) order Judd to
satisfy the present mortgage arrearages for the former marital
residence; or alternatively, direct Judd to execute a quit claim
deed to the former marital residence in favor of Wolfe; (2)
direct Judd to reimburse Wolfe for all costs he had or would
incur with respect to the foreclosure of the property; (3) award
Wolfe the immediate right of possession; (4) award Wolfe counsel
fees; and (5) impose any other equitable relief the court deems
just. Judd opposed Wolfe's motion. The motion was granted and
the case is now pending before the Superior Court of New Jersey,
Appellate Division.
0
          Upon obtaining all of this information, Wolfe contacted
the mortgage company, which agreed to reinstate the mortgage if
he cured the arrearages. He claimed he had the ability to obtain
a home equity loan on his existing home for this purpose, but

                                6
           Wolfe opposed Judd's motion to reopen on the grounds of

unfair prejudice.   Wolfe's primary concern was that his credit

worthiness would be harmed as a result of Judd's failure to pay

the mortgage.   In addition, he was concerned that he would be

liable for any deficiency at a foreclosure sale.    Wolfe opined

that if he had been listed as a creditor initially, he would have

received notice of the bankruptcy and could have taken steps at

that time to take over the property, pay the mortgage, avoid

additional interest and penalties and avoid any damage to his

credit.0

           On September 12, 1994, finding that Wolfe had

demonstrated that he would be prejudiced by a reopening, the

bankruptcy court denied Judd's motion to reopen.0   The bankruptcy

would only do so if he owned Judd's residence, which he was
seeking in the state court action.

          Wolfe estimated that the mortgage arrearages for the
property from January, 1993 to August 31, 1994, were over
$20,000. Wolfe stated further that there was no equity in the
property. The house was worth $96,000.00 with a principal
balance of $92,000.00, plus the $20,000 in arrearages.
0
          Judd contended that she had given her attorney a copy
of the Divorce Judgment and Property Settlement Agreement,
quitclaim deed and mortgage payment slip, advising him that the
debt to Mortgage Access Corporation was a joint debt with Wolfe.
She asserted that she relied upon the expertise of her bankruptcy
counsel and that she was not aware of the fact that Wolfe had not
been listed as a creditor. In any event, she maintains the
failure to list Wolfe was not done maliciously, intentionally or
with an attempt to defraud or harm him.
0
           The bankruptcy court found that:

           Here, there is no question that prejudice has
           been experienced by the potential creditor,
           in terms of the growth of the balance due to
           the mortgage company by the lack of

                                7
court subsequently denied Judd's motion for reconsideration filed

pursuant to Local Bankruptcy Rule 3(b) and F.R.B.P. 8002(b).0

          On appeal to the United States District Court, the

court affirmed the bankruptcy court's order denying Judd's motion

to reopen.    In its decision, the district court did not reach the

question of whether the debtor's obligations to Wolfe had been or


             information provided to the creditor in this
             obligation. She agreed to indemnify and hold
             harmless her ex-husband on this obligation,
             while he had availability to find out the
             status, he had no obligation to continue to
             review the status on an ongoing basis. On
             the other hand, it was her obligation to
             advise him, at least, that she would not be
             able to indemnify him or that the obligation
             was growing when she ceased payments in
             January 1993 and then filed a bankruptcy
             petition in '93, and I believe left the house
             in January of '94 or February, perhaps.

             I believe that there is insufficient basis to
             reopen the Chapter 7 case, primarily because
             the creditor has shown himself to be
             prejudiced by such a reopening, and I will
             deny the motion.

(JA 50-11 to 51-1).
0
          Specifically, the bankruptcy court found:

          And while you might say that accrual of
          interest in and of itself is not the --
          sufficient prejudice, is not the kind of
          prejudice that would justify denying the
          reopening and an adding of a creditor. We
          looked at the global circumstances, if you
          will, to conclude that indeed, he was
          prejudiced, not only by the accrual of
          interest but -- the foregoing of options and
          by the negative impact on credit, that he
could have avoided at the time if he would have been proper named
in the ordinary course. . . . If he had the burden of proof to
show prejudice, he met that burden.

(JA 56-18 to 21).

                                  8
should be discharged, after deciding that that question was not

properly before the court.     (JA 41).

           The district court had jurisdiction pursuant to 28

U.S.C. § 158(a)(1) and (c).    We have jurisdiction pursuant to 28

U.S.C. § 158(d).



                                 II.

           We begin with an examination of the scope of the

discharge Judd received from the bankruptcy court.    Section

727(b) of the Bankruptcy Code defines the scope of a Chapter 7

debtor's discharge:   "Except as provided in section 523 of this

title, a discharge under subsection (a) of this section

discharged the debtor from all debts that arose before the date

of the order for relief under this chapter . . . ."    11 U.S.C.

§727(b).   (Emphasis added.)   As other courts have observed, "The

operative word in this section is `all.'"    In re Beezley, 994
F.2d 1433, 1435 (9th Cir. 1993) (citing In re Mendiola, 99 B.R.
864, 865 (Bankr. N.D. Ill. 1989) (regarding § 727(b), a pre-

bankruptcy debt is discharged whether or not it is scheduled); In

re Stecklow, 144 B.R. 314, 317 (Bankr. D. Md. 1992) ("breadth of

the discharge" under section 727 is "comprehensive") and In re

Thibodeau, 136 B.R. 7, 8 (Bankr. D. Mass. 1992) ("§ 727(b) itself

makes no exception for unlisted debts")).    Because section

727(b), on its face, does not create an exception for unlisted or

unscheduled debts, every prepetition debt is discharged under

section 727(b) subject to the provisions of section 523(a)(3). We

thus turn to section 523(a)(3).


                                  9
           Section 523(a)(3) creates two categories of unscheduled

debts:   (1) those that are "of a kind specified in paragraphs

(2), (4), or (6) of this subsection," and (2) those that are not

of such kind.0   Those debts that are not of the kind specified in

paragraphs (2), (4), or (6) of section 523(a) are resolved by

reference to section 523(a)(3)(A).

           Section 523(a)(3)(A) excepts from discharge certain

debts that were:
          Neither listed nor scheduled . . . in time to
          permit . . . timely filing of a proof of
          claim, unless such creditor had notice or
          actual knowledge of the case in time for such
          timely filing . . . .


0
           Section 523(a) provides in pertinent part:

                           (a)A discharge under
                 section 727 . . . of this title
                 does not discharge an individual
                 debtor from any debt--

                           (3)neither listed nor
                 scheduled . . . in time to permit--

                           (A)if such debt is not of
                 a kind specified in paragraph (2),
                 (4), or (6), of this subsection,
                 timely filing of a proof of claim,
                 unless such creditor had notice or
                 actual knowledge of the case in
                 time for such timely filing; or

                         (B)if such debt is a kind
               specified in paragraph (2), (4), or
               (6) of this subsection, timely
               filing of a proof of claim and
               timely request for a determination
               of dischargeability of such debt
               under one of such paragraphs,
               unless such
creditor had notice or actual knowledge of the case in time for
such filing and request[.]

                                 10
Because this is a "no-asset" Chapter 7 case, the time for filing

a claim has not, and never will, expire unless some exempt assets

are discovered; thus, section 523(a)(3)(A) cannot be applied in

Judd's circumstances.   See Stone v. Caplan, 10 F.3d 285, 289,

n.13 (5th Cir. 1994) (observing that if no proof-of-claim

deadline has ever been set, section 523(a)(3)(A), by its own

terms, is inapplicable).   Because section 523(a)(3)(A) does not

apply here, Judd's debt to Wolfe was discharged by operation of

law at the time of her discharge on July 14, 1993, unless her

debt to Wolfe falls under sections 523(a)(2), (4), or (6).

          Debts listed in sections 523(a)(2), (4) and (6)

describe debts which arise from intentional torts such as fraud.

They include debts incurred by "false pretenses, false

representation or actual fraud . . . " (523(a)(2)); debts

incurred by "fraud or defalcation while acting as a fiduciary

. . ." (523(a)(4)); and debts "for willful and malicious injury

. . ." (523(a)(6)).   Section 523(a)(3)(B) excepts from discharge

"intentional tort" debts that were not listed.   Since section

523(c) provides that the dischargeability of these debts must be

determined by the bankruptcy court and Bankruptcy Rule 4007(c)

requires a complaint to be filed before the discharge is entered,

section 523(a)(3)(B) preserves the right of these creditors to

litigate the dischargeability of their debts.

          For most creditors, the fundamental right enjoyed in

bankruptcy is the right to file a proof of claim because filing a

claim is obviously necessary in order to participate in the




                                11
distribution of the estate's assets.0    In re Stark, 717 F.2d 322

(7th Cir. 1983).   Section 523(a)(3)(A) honors this right, by

excepting from discharge, debts owed to creditors who did not

know about the case in time to file a claim.    In a case where

there are no assets to distribute, however, the right to file a

proof of claim is a hollow one.0    An omitted creditor who would

not have received anything even if he had been originally

scheduled, has not been harmed by omission from the bankrupt's

schedules and the lack of notice to file a proof of claim.    Thus,

in a no-asset Chapter 7 case where no bar date has been set, we

conclude that there would be no purpose served by reopening a


0
          For creditors holding intentional tort claims, the
right to file a proof of claim exists parallel to the creditor's
right to secure an adjudication of non-dischargeability.
Accordingly, section 523(a)(3)(B) excepts intentional tort debts
from discharge notwithstanding the creditor's failure to file a
timely complaint under section 523(c), if the creditor did not
know about the case in time to file such a complaint. 11 U.S.C.
§ 523(c). We do not understand Wolfe to be asserting such a
claim before us at this time.

          As § 523(a)(3)(B) applies only when the omitted claim
is one which might have been excepted from discharge if the
creditor had the opportunity to timely file a complaint under
§523(a)(2), (4) or (6), and as Wolfe has conceded that he is not
asserting such a cause of action, § 523(a)(3)(B) is inapplicable.
0
          In recognition of this, Bankruptcy Rule 2002(e) allows
a court to dispense with the necessity of filing proofs of claim
in a no-asset case. Bankruptcy Rule 2002(e) provides:

          In a Chapter 7 liquidation case, if it
          appears from the schedules that there are no
          assets from which a dividend can be paid, the
          notice of the meeting of creditors may
          include a statement to that effect; that it
          is unnecessary to file claims; and that if
          sufficient assets become available for the
          payment of a dividend, further notice will be
          given for the filing of claims.

                                   12
case to add an omitted creditor to the bankrupt's schedules.      If

the debt at issue is not a debt described under section

523(a)(2), (4) or (6), the debt has been discharged by virtue of

section 727(b), whether or not it was listed.    If, however, the

debt is a debt that falls under sections 523(a)(2), (4) or (6),

the debt is not discharged by virtue of section 523(a)(3)(B).



                               III.

          Believing that reopening her case and amending her

schedules was necessary in order to discharge her debt to Wolfe,

Judd moved to reopen her case pursuant to section 350(b) of the

Bankruptcy Code.   This section provides that a bankruptcy case

may be reopened ". . . to administer assets, to accord relief to

the debtor or for other cause".    11 U.S.C. § 350(b).

          Apparently, both the debtor and the creditor here

labored under the misapprehension that the issue of whether

Wolfe's claim was or was not discharged would be resolved, either

explicitly or implicitly, by the court's decision on Judd's

motion to reopen pursuant to 11 U.S.C. § 350(b).    It appears that

the bankruptcy judge also assumed that if Wolfe was not listed as

a creditor, his claim would not be subject to discharge.   Because

we have concluded that the issue of whether Wolfe's claim under

the Property Settlement Agreement was or was not discharged,

notwithstanding its lack of scheduling, is resolved by sections




                                  13
727(b) and 523(a)(3)(A) of the Bankruptcy Code, Judd's motion to

reopen was unnecessary.0

            Our interpretation of sections 727(b) and 523(a)(3) is

consistent with that of the Court of Appeals for the Ninth

Circuit.    In In re Beezley, 994 F.2d 1433 (9th Cir. 1994), the

debtor, Gilbert Beezley, appealed a decision affirming the

bankruptcy court's denial of his motion to reopen his bankruptcy

case pursuant to 11 U.S.C. § 350(b), arguing that the bankruptcy

court abused its discretion by failing to grant his motion to

reopen.    Based upon the assumption that an amendment was

necessary to discharge a debt, Beezley sought to add an omitted

debt to his schedules.     Beezley's case, like ours, was a no-

asset, no-bar date Chapter 7 case.     The Court of Appeals

concluded that after such a case is closed, dischargeability is

unaffected by scheduling if the omitted debt is the type of debt

covered by 11 U.S.C. § 523(a)(3)(A), because it has already been

discharged pursuant to 11 U.S.C. § 727(b).     The court noted as

well that if the debt is the type of debt covered by 11 U.S.C.


0
          See In re Mendiola, 99 B.R. 864, 865 (Bankr. N.D. Ill.
1989) (reopening the case to amend schedules would not affect the
rights or liabilities of the parties, but would be an exercise in
futility); In re Karamitsos, 88 B.R. 122 (Bankr. S.D. Tex. 1988)
(the filing of an amended creditor schedule after discharge has
been granted in a no-asset Chapter 7 case has absolutely no
effect on the dischargeability of the debt); In re Guzman, 130
B.R. 489 (Bankr. W.D. Tex. 1991) (scheduling or not scheduling a
creditor has no impact on whether the creditor's claim is
discharged; § 727 extends discharge to all prepetition debts and
applies without regard to whether the debt is listed in the
schedules). Accord In re Thibodeau, 136 B.R. 7 (Bankr. D. Mass.
1992); In re Anderson, 72 B.R. 495 (Bankr. D. Minn. 1987); In re
Peacock, 139 B.R. 421 (Bankr. E.D. Mich. 1992).


                                  14
§523(a)(3)(B), then it has not been discharged and is non-

dischargeable.0

           In an attempt to evade Beezley's application to his

case, Wolfe argues that his case has substantial factual

differences from Beezley and the typical no asset case where the

unscheduled creditor has either a judgment, a liquidated money

claim or is a party to a consumer transaction with the debtor.

Rather here, observes Wolfe, the debtor and the creditor were

previously married, divorced, and the "claim" which the debtor is

attempting to discharge is an indemnification agreement for a

joint mortgage obligation incorporated into a Judgment of

Divorce.   According to Wolfe, the relationship of the parties,

the nature of the underlying debt at issue and the debtor's

breach of the Property Settlement Agreement cry out for the

"equitable approach" adopted by other courts and not the strictly

mechanical approach of Beezley.    See, e.g., Stark v. St. Mary's

Hospital, 717 F.2d 322 (7th Cir. 1983) (holding in a no-asset

bankruptcy case a debtor may reopen the estate to add an omitted

creditor where there is no evidence of fraud or intentional

design); Robinson v. Mann, 339 F.2d 547 (5th Cir. 1964) (noting

in exceptional circumstances, the bankruptcy court may exercise

its equitable discretion to allow amendment, considering the


0
          In view, however, of allegations of fraud in the
transaction that gave rise to the underlying claim, the court did
not decide whether the particular debt at issue was discharged.
See In re Beezley, 994 F.2d at 1441. There, the creditor, Cal
Land, in a memorandum filed in opposition to Beezley's motion to
reopen, advised the court that it would seek to establish that
the debt was nondischargeable under section 523(a)(3)(B).


                                  15
factors offered in justification of the failure to list the

creditor in question:   the failure of counsel to have originally

listed the creditor, the degree of disruption which would result

from allowing the amendment, and whether any creditor including

the unlisted creditor would be prejudiced thereby); Stone v.

Caplan, 10 F.3d 285 (5th Cir. 1994) (allowing out-of-time

amendments if exceptional circumstances and equity require it).

Because these cases supplant the analysis required under section

727(b) and section 523 and substitute a test involving equitable

considerations completely foreign to these sections of the

Bankruptcy Code, we disagree.

          We decline to hold that the issue here, whether Judd's

debt to Wolfe is discharged pursuant to sections 523(a)(3)(A) and

727(b), turns on whether the omission of Wolfe from Judd's

schedules was made in good faith, for the Bankruptcy Code does

not impose a requirement of good faith for the discharge of an

omitted debt in a no asset, no bar date case.    "No where in

section 523(a)(3) is the reason why a debt was omitted from the

bankruptcy schedules made relevant to the discharge of that

debt."   In Re Beezley, 944 F.2d at 1439.   As the Court of Appeals

for the Ninth Circuit observed there, such a holding would

interpose "an equitable barrier between the debtor and his

discharge that Congress simply did not enact in the Bankruptcy

Code."   Id.

          The plain language of section 523(a)(3) represents a

congressional policy choice.    Clearly, Congress could have

exempted from the debtor's discharge, pursuant to sections 727(b)


                                 16
and 523, debts that were omitted intentionally, rather than

merely inadvertently, from the debtor's schedules.    Congress

chose not to do so.   Unless Wolfe can show that his claim falls

under the statutory exceptions of section 523(a)(2), (4), or (6),

his debt has been discharged by operation of law.    Wolfe has

declined to do so.

          We review a bankruptcy court's refusal to reopen a

closed case pursuant to 11 U.S.C. § 350(b) for abuse of

discretion.   Fourteenth Avenue Security Loan Ass'n v. Squire, 76
F.2d 799 (3d Cir. 1938); Matter of Gershenbaum, 598 F.2d 779 (3d

Cir. 1979).   Having concluded that Judd's debt to Wolfe was

discharged by application of statute, we hold that the bankruptcy

court did not abuse its discretion in declining to reopen her

case.0



                               IV.

          At oral argument, Judd further argued that although

amending her schedules at this juncture would not affect the

discharge of her debt to Wolfe, we should nonetheless remand this

case so that the bankruptcy court may reconsider whether or not

to reopen Judd's bankruptcy case for the limited purpose of

adding Wolfe's name to Judd's list of creditors.    Judd asserts

that as a practical matter, it is important for her to have all

of her creditors listed so that her schedules accurately reflect

0
          We note that the bankruptcy court's findings with
respect to any prejudice suffered by Wolfe are of no moment.     The
type of prejudice alleged by Wolfe is legally irrelevant to
discharge pursuant to sections 727(b) and 523.


                                17
the discharge of her debts.   Judd asserts that, as a condition of

acquiring new credit, prospective lenders may require that all

discharges appear on her schedules.     Because section 350(b) of

the Bankruptcy Code permits the court to reopen a case "to accord

relief to the debtor, or for other cause", Judd's arguments may

have merit in this regard.

            Here, we are unable to determine whether there may be

such cause to reopen this matter.     In any event, this issue is

best addressed by the bankruptcy court in the first instance.

            We note, however, that allowing Judd to list all of her

discharged creditors is in keeping with the practical

considerations pertinent to Chapter 7 debtors, and in keeping

with the primary purpose of the Bankruptcy Act of affording

debtors a fresh start.    See, e.g., In re McKinnon, 165 B.R. 55

(Bankr. D. Maine, 1994) (maintaining the accuracy of a debtor's

schedules is sufficient cause to reopen a no-asset case).     Not

only will amending Judd's schedules ensure the comprehensiveness

of her Chapter 7 discharge, making it easier for her to obtain

credit in the future, but amending her schedule to add Wolfe as a

creditor also ensures that if assets are later discovered, Wolfe

would receive notice to file a proof of claim, enabling him to

participate in any distribution of Judd's assets.    See In re

Henson, 70 B.R. 363 (Bankr. N.D. Ill. 1987).    These are

considerations which, we are confident, the bankruptcy court will

consider.   We will thus vacate the district court's order and

remand this case to the district court for reference to the

bankruptcy court.


                                 18
19